

Exhibit 10.3


THIRD AMENDMENT
TO THE
DOLLAR TREE, INC.
2004 EXECUTIVE OFFICER CASH BONUS PLAN




THIS THIRD AMENDMENT (this “Amendment”) to the Dollar Tree, Inc. 2004 Executive
Officer Cash Bonus Plan (the “Plan”) is made effective as of the 13th day of
March, 2008 by Dollar Tree, Inc. (the “Company”).  All capitalized terms in this
Amendment not otherwise defined shall have their respective meanings under the
Plan.


WHEREAS, on March 13, 2008, the Board of Directors of the Company approved an
increase in the annual limit of tax-deductible bonus compensation from
$1,000,000 to $3,000,000.


NOW, THEREFORE, the Company hereby adopts this Amendment upon the following
terms and conditions effective immediately:


1.           Section 4.c. of the Plan shall be amended by striking $1,000,000
and inserting $3,000,000 in its place.


2.           Except as modified hereby, the Plan shall continue in full force
and effect.


WITNESS the signature of the undersigned officer of Dollar Tree, Inc.




DOLLAR TREE, INC.




By:_/s/ Bob Sasser_______
Name:  Bob Sasser
Title:  President & CEO
Date:  June 19, 2008


